Citation Nr: 1024540	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  04-31 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability involving peripheral vascular disease 
with right foot pain (right foot disability) resulting from 
surgery performed by the Department of Veterans Affairs (VA).  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the lumbar spine (back) resulting 
from surgery performed by VA.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997rating decision of the VA 
Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

Surgical treatment by VA has not caused additional disability 
of the Veteran's lumbar spine or additional disability 
involving his peripheral vascular disease with right foot 
pain.  


CONCLUSION OF LAW

The criteria for compensation for additional disability of 
the lumbar spine or involving peripheral vascular disease 
with right foot pain as the result of surgery performed by VA 
have not been met.  38 U.S.C.A. § 1151 (1994).  § 3.358 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural matters

VA first received an application for disability benefits from 
the Veteran in September 1995.  In that application he 
indicated that he was applying for a pension.  He specified 
that the disability underlying his application was "ByPass 
Surgury - Numbness R Foot & Leg" and that the disability 
began in September 1993.  

In November 1995 VA afforded the Veteran an examination for 
cardiovascular disease.  The examination report notes that 
the Veteran underwent a femoropopliteal bypass procedure of 
the right leg for peripheral vascular disease, a clot was 
subsequently discovered and surgically removed in February 
1994, in April 1994 he was admitted to a hospital because of 
poor diabetes control and, as he was having chest pain, was 
transferred to the VA medical Center (VAMC) in Richmond 
Virginia for an angiogram.  

This examination report notes that the Veteran underwent a 
bilateral bypass procedure of both common iliac arteries into 
the femoral arteries in October 1994 at Hampton Virginia.  
The Veteran reported that he awoke from anesthesia with low 
lumbar and bilateral gluteal pain.  

In a letter received by VA in September 1996, the Veteran 
described the pain in his back and stated that he did not 
have the pain prior to the surgery that VA performed in 
October 1994.  

In August 1997, the RO denied entitlement to compensation for 
additional disability resulting from VA surgery explaining 
that there was no evidence of additional disability resulting 
from the September 1993 surgery.  The RO listed the claimed 
additional disability as "peripheral vascular disease with 
right foot pain, residuals right femoropopliteal bypass 
procedure" and the date of claim as September 25, 1996.  The 
RO did mention the Veteran's back pain in the body of the 
decision and, given the broad characterization of the claimed 
disability (residuals of a procedure), denied the claim as to 
all additional disability allegedly flowing from VA surgery.  

In an October 1997 letter, the Veteran stated that he wished 
to appeal that decision, taking issue with the RO's mention 
of only the September 1993 surgery and contending that there 
were four surgeries involved in his treatment.  Enclosed with 
that letter was a copy of a December 1995 rating decision in 
which the RO granted a non-service connected pension.  The 
Veteran had highlighted the following sentence in that 
decision:  "Reasonable doubt has been resolved in favor of 
the Veteran."  

Although it is clear to the Board that the Veteran intended 
to appeal the August 1997decision in which his claim for 
benefits was denied; particularly given that he refered to 
the denial of his claim, the RO sent him a letter in March 
1998 informing him that he had implied that he wanted to 
appeal the decision but had confused the RO by submitting a 
copy of the pension decision.  

In May 1998, within one year of the August 1997 decision, the 
RO received a letter from the Veteran in which he explained 
in detail that he was claiming benefits for additional 
disability resulted from surgery on October 11, 1994.  He 
also stated that his claim was not about peripheral vascular 
disease with right foot pain or diabetes, unstable angina or 
hypertension but rather about back and hip pain present since 
October 11, 1994.  Later in the letter he asked that VA base 
his claim solely on the surgery performed on October 10, 
1994.  Thus, the Veteran replied to the RO's request for 
clarification.  

Based on the above, the Board finds that the Veteran timely 
appealed the August 1997 denial of his claim.  

The next document mentioning additional disability due to VA 
treatment is a statement from the Veteran received in July 
2003 stating that he wanted to file a claim for disability 
resulting from VA surgery under § 1151.  The RO sent a 
Statement of the Case to the Veteran in August 2004 and the 
Veteran perfected his appeal to the Board the following 
month.  

Based on the above stated facts, the issues listed on the 
title page of the instant decision are on appeal from the 
1997 rating decision.  

Board remands

In May 2007, the Board remanded these issues to the RO via 
the Appeals Management Center (AMC) in order to ask the 
Veteran whether he wished VA to assist him in obtaining 
evidence from private practitioners, invite him to submit 
additional evidence, contact two VA facilities to obtain any 
outstanding records from 2003 to the present, ensure that the 
Veteran was afforded a VA examination, and readjudicate the 
claims.  The AMC sent the Veteran a letter in July 2008 which 
satisfied the first order from the Board.  A reply received 
in August 2008 documents that the AMC contacted the Hampton 
Virginia VA medical facility for additional records, but no 
such records existed.  Additional records were received from 
the Pensacola VA medical facility.  An examination was 
provided in June 2009 and the Veteran's claims were 
readjudicated.  

In November 2009, the Board again remanded the issues for the 
RO to obtain Social Security Administration (SSA) disability 
records and then readjudicate the claims.  SSA records were 
obtained and associated with the claims file and the claim 
was readjudicated.  

Based on the above, the Board finds that there has been 
compliance with the Board's remands.  Stegall v. West, 11 
Vet. App. 268 (1998).

Recently submitted evidence

Since the RO last adjudicated the Veteran's claims, in 
February 2010, the Veteran has submitted additional evidence.  
Those records are of treatment at Sacred Heart Hospital from 
December to March 2010 for numerous problems, including his 
peripheral vascular disease of the lower extremities.  The 
records document that he eventually underwent an above the 
knee right lower extremity amputation.  

These records refer to current treatment, do not mention VA 
surgeries or treatment, and mention his prior surgeries only 
in the context that he has had many procedures to treat his 
peripheral vascular disease.  

The Board finds that what is "pertinent" in this case is 
evidence which tends to prove or disprove whether VA surgical 
treatment caused additional disability; the only fact in 
dispute.  The evidence submitted since the RO last 
adjudicated his claims is not evidence tending to prove, or 
disprove, any fact in dispute.  Hence, the evidence is not 
pertinent to his claims and the Board need not consider the 
evidence or remand the case to the RO for consideration of 
the evidence.  38 C.F.R. § 20.1304(c) (2009).  
Compensation under 38 U.S.C.A. § 1151

Congress revised 38 U.S.C.A. § 1151 effective October 1, 1996 
to insert a fault requirement necessary to establish benefits 
under that section.  As the Veteran filed his claim prior to 
that date the version in effect prior to October 1, 1996 is 
applicable to this claim.  

Under 38 U.S.C.A. § 1151, compensation benefits are available 
in certain instances for disability which is the result of VA 
treatment, as follows:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, or the pursuit of 
a course of vocational rehabilitation 
under chapter 31 of this title, awarded 
under any of the laws administered by the 
Secretary, or as a result of having 
submitted to an examination under any 
such law, and not the result of such 
veteran's own willful misconduct, and 
such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded in the same manner as if such 
disability, aggravation, or death were 
service-connected. Where an individual 
is, on or after December 1, 1962, awarded 
a judgment against the United States in a 
civil action brought pursuant to section 
1346(b) of title 28 or, on or after 
December 1, 1962, enters into a 
settlement or compromise under section 
2672 or 2677 of title 28 by reason of a 
disability, aggravation, or death treated 
pursuant to this section as if it were 
service-connected, then no benefits shall 
be paid to such individual for any month 
beginning after the date such judgment, 
settlement, or compromise on account of 
such disability, aggravation, or death 
becomes final until the aggregate amount 
of benefits which would be paid but for 
this sentence equals the total amount 
included in such judgment, settlement, or 
compromise.

38 U.S.C.A. § 1151 (1994).  

The regulation implementing this statute is 38 C.F.R. § 
3.358, which provides that in determining whether additional 
disability occurred as the result of VA treatment the 
following factors will be considered:  

(1) The beneficiary's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately. 

...

(ii) As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will by the 
condition which the specific medical or 
surgical treatment was designed to 
relieve. 

38 C.F.R. § 3.358(a) (2009).  

Additionally, compensation will not be payable for the 
continuance or natural progress of a disease or injury for 
which the hospitalization or medical or surgical treatment 
was furnished, unless VA's failure to exercise reasonable 
skill and care in the diagnosis or treatment of the disease 
or injury caused additional disability or death that probably 
would have been prevented by proper diagnosis or treatment.  
38 C.F.R. § 3.358(a)(2) (2009).  

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of hospitalization, 
medical or surgical treatment, the following apply:  

(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of training, hospitalization, 
medical or surgical treatment, or 
examination. 

(3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered. 

38 C.F.R. § 3.358 (c) (2009).  

The Board is aware that the Veteran was provided with the 
text of later version of 38 U.S.C.A. § 1151 and with the text 
of 38 C.F.R. § 3.361.  Those provisions require not only that 
additional disability must have been caused by VA treatment 
in order to be granted benefits but that it also must be 
shown that the additional disability was either due to fault 
on the part of VA or was not reasonably foreseeable.  

In both the provisions provided to the Veteran in this case 
and the provisions that actually apply to his claim, benefits 
are only awarded if the evidence shows that VA treatment 
actually caused additional disability.  Here the 
preponderance of the evidence shows that VA treatment did not 
actually cause any additional disability.  As his claims fail 
for lack of proof of an element common to both the revised 
and unrevised versions of the statutory and regulatory 
provisions, no prejudice could have resulted from providing 
him with the revised versions instead of the unrevised (and 
applicable) versions.  See generally Shinseki v. Sanders, 129 
S.Ct. 1696 (2009) (explaining the rule or prejudicial error 
in claims for VA disability benefits).  Hence, there is no 
reason to delay adjudication of this appeal for VA to correct 
a harmless error.  

A VA surgical report documents that the Veteran underwent a 
right above the knee femoral-popliteal bypass with PTFE 
(polytetrafluoroethylene) graft and arterial line placement 
in September 1993.  The history of present illness includes 
that the Veteran had recently been diagnosed with diabetes 
and presented to the vascular clinic with complaints of 
bilateral lower extremity pain upon walking.  He reported 
that if he walked less than a block both legs began to hurt, 
beginning at the midfoot and progressing up the back of the 
legs into the buttocks.  The Veteran tolerated the surgery 
well and was discharged.  This report is signed by Dr. "W."  

June 1994 surgery clinic notes include the Veteran's report 
that he had an exploratory appendectomy on June 15, 1994 and 
that he had Crohn's disease.  He reported that he was at the 
VAMC for followup for pain of the right leg.  September 1994 
VA treatment notes document that the Veteran continued to 
complain of numbness of his right leg

A VA treatment note dated October 5, 1994, with Dr. W.'s name 
included, states "Follow-up for circulation for left leg.  
No other complaint."  This notes states that the Veteran was 
status post right femoral popliteal of August 1993 and 
fasciotomy of February 1994.  He complained of right lower 
extremity numbness and pain below the knee that was worsening 
and expressed a desire for surgery of the right lower 
extremity.  There is a notation to admit to surgical 
intensive care for a Swan and A-line.  

A summary of the Veteran's VA hospitalization from October 10 
to October 22 1994 documents that he had discharge diagnoses 
of bilateral aortoiliac occlusive disease, status post aorto-
bifemoral bypass graft, peripheral vascular disease, type two 
diabetes mellitus, hypertension, and a history of unstable 
angina.  There is no mention of any reports of back or hip 
pain.  By day 4 following surgery he was transferred out of 
surgical intensive care to the floor, tolerated this without 
complications, and the rest of his postoperative course was 
described as unremarkable.  

The report of the October 11, 1994 operation documents the 
procedure - an aorta bi-femoral bypass graft, right internal 
jugular Swan-Ganz catheter placement, and right radial A-line 
placement.  The report concludes with a finding that there 
was no evidence of complications, providing evidence against 
this claim.  

Nursing notes from October 1994 through the Veteran's 
hospitalization mention post surgical pain, including a 
November 1994 note documenting that the Veteran had back pain 
and numbness in his right foot.  

Notes following discharge include that on October 26, 1994 
the Veteran reported that his right toes had been numb since 
the surgery.  This note also reports that a right inguinal 
hematoma was resolving.  

On November 6, 1994 the Veteran was again seen in at a VA 
facility.  There is a statement, parts of which are 
illegible, that mentions problems with the aorto femoral 
surgery site, renal ischemia, and a need for a surgical 
consult.  Although there is a notation as to the Veteran's 
lower spine, as well as notations regarding other anatomy, 
the notation about his lower spine is largely illegible.  He 
was admitted with a possible kidney infection.  Apparently x-
rays of the Veteran's abdomen from the day of the surgery 
showed degenerative changes of his spine but with no bowel 
problems or other abnormal findings.  An impression was 
rendered of possible acute renal failure.  Notes from 
November 7, 1994 state that x-rays of the lumbosacral spine, 
lateral, were either ordered or read and that the x-rays were 
to investigate ("looking for") sacroileites.  

A VA hospital summary shows that the Veteran was admitted on 
November 4, 1994 and discharged on November 8, 1994.  He was 
found to have Sacro-ileitis, with secondary diagnoses of 
Crohn's disease and acute tubal necrosis secondary to non-
steroidal anti inflammatory drug ingestion.  A December 1994 
report of x-rays studies to rule out him pain states an 
impression of normal hips.  

March 1995 VA treatment notes include the Veteran's report of 
low back pain.  He reported that both hips and his low back 
had been painful following bypass surgery, that the pain had 
been present for 5 months, began when he awoke from 
anesthesia, and had not resolved.  CT scan failed to show any 
right side pathology.  An orthopedic consult was suggested.  
Notes from May 1995 document the Veteran's report that his 
symptoms began on November 11, 1994 while in the VAMC at 
Hampton, Virginia.  Notes from October 1995 document that the 
Veteran complained of pain of the lumbar spine and sacro-
iliac joints.  He was diagnosed with possible L4 
radiculopathy.  

In November 1995, the Veteran underwent a VA cardiovascular 
examination.  A medical history obtained from the Veteran at 
that time includes his report that he underwent a 
femoropopliteal bypass in the right leg in September 1993, 
subsequently formed a clot and underwent surgery to remove 
the clot in February 1994, and underwent a bilateral bypass 
procedure, involving both common iliac arteries into the 
femoral arteries in Hampton Virginia on October 11, 1994.  At 
the time of the November 1995 examination he stated that he 
awoke from the anesthesia with low lumbar and bilateral 
gluteal pain.  Objective findings, relevant to the instant 
claims, included that the Veteran had long surgical scars on 
either side of the right calf and upper right leg.  

As a factual finding, the Board finds that these notes 
clearly establish that the Veteran had reported right lower 
extremity pain prior to any VA surgical treatment and back 
pain shortly after his October 1994 surgery.  The notes, 
however, provide evidence of no more than a co-incidence of 
his pain and surgery.  There is no evidence of causation, 
other than what the Veteran either expressed or implied, 
which the Board finds outweighs the Veteran's current 
contentions.  As noted above, coincidence of symptoms is not 
sufficient to establish benefits under § 1151.  

In October 1995, "R.W.L.," M.D., sent a letter to the 
Office of Disability Determinations in Florida regarding the 
Veteran's lower extremity vascular problems.  Dr. R.W.L. 
provided a history obtained from the Veteran that he first 
had a femoral popliteal bypass in September 1993, required a 
second revascularization with Teflon in February 1994 after 
which his right lower extremity remained numb.  Upon 
exploratory surgery in May 1994 he was found to have Crohn's 
disease.  In October 1994, he had more vascular problems.  He 
reported additional surgery in October 1994.  He also 
reported chronic low back pain and informed Dr. R.W.L. that 
an orthopedist had told him that he thought the Veteran had a 
pinched nerve in his back.  Dr. R.W.L. made no comment as to 
this statement, but merely documented what the Veteran had 
said.  Physical examination was without abnormalities other 
than a mild decrease in range of motion of the thoracolumbar 
spine.  Dr. R.W.L. diagnosed diffuse atherosclerotic vascular 
disease, status post bypass surgery times three, history of 
Crohn's disease in remission, and chronic low back syndrome 
of unknown etiology.  

In June 1996, Dr. R.WL sent another letter to the Office of 
Disability Determinations.  Dr. R.W.L. included the Veteran's 
report of hip and back pain.  In this letter, Dr. R.W.L. 
stated that the Veteran had told Dr. R.W.L. that one 
orthopedist speculated that in the course of the vascular 
surgery that a nerve was somehow pinched resulting in 
referred pain in his right lower extremity.  Dr. R.W.L. again 
made no comment as to this report, but only reported that the 
Veteran had relayed this information.  On physical 
examination Dr. R.W.L. found that the Veteran had diminished 
sensation in a stocking type distribution involving his lower 
extremities.  He provided an appraisal of peripheral vascular 
disease with status post multiple surgeries for correction, 
and possible nerve entrapment as a source of the Veteran's 
chronic right lower extremity pain.  

Dr. R.W.L. was aware of the Veteran's report of onset of the 
pain following surgery.  He was also aware of the report from 
the Veteran that a physician had told him that he perhaps 
suffered from a neurological injury incurred during surgery.  
The Board finds, based on a detailed review of the record, 
that Dr. R.W.L.'s diagnostic statement of "possible nerve 
entrapment" is stated in speculative language ("possible") 
and is thus insufficient to support a grant of benefits.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Furthermore, 
Dr. R.W.L. provided no rationale for his statement thus his 
statement is not afforded any probative weight.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In an August 1996 letter, the Veteran stated that he 
underwent bypass surgery of his right leg at the Hampton VAMC 
in September 1993 and was able to return to his job in six 
weeks.  He referred to a Dr. "W" with regard to that 
surgery.  He stated that in February 1994 the bypass clogged 
and he had to have surgery to remove the clog and referred to 
an "[a]bove the knee teflon tube."  He stated that "during 
a second opinion" he learned that Teflon should not have 
been used in his case because he has diabetes, resulting in 
slow healing, and a risk of a clog.  He reported that he 
could have lost his life and leg if not for "the head 
surgeon coming in to perform this surgery."  He reported 
that he returned to his job after eight weeks but was unable 
to work and that his foot was numb.  He reported that he went 
back to the surgery clinic and Dr. W. felt that his problem 
was the valve around his heart was clogged.  

The Veteran reported that he was admitted to Intensive Care 
in October 1994, went into the surgery suite the following 
day, at which time he had no problems with his hips or back, 
underwent surgery, had staples all the way down his stomach 
and legs, and from the time he opened his eyes he has had 
severe pain in his back.  

He went on to state as follows:  

My second opinion Doctor said all VAMC 
Doctors will operate before anything 
else.  No problem is no one has any idea 
what is my dedical (sic) condition.  They 
want to perform exploratory operations to 
find the problem.  My last operation was 
a big surprise to me and out to be for 
nothing.  I am in worse condition that I 
was before the first operation.  My foot 
now is numb also down the inside of my 
leg, need to be operated on by some other 
Doctor and hospital.  

The Board has considered the Veteran's statements that a 
physician told him that his low back symptoms could be the 
result of a pinched nerve and his statement that he was told 
that a Teflon graft should not have been used.  The Board 
finds his reports to be of little probative value for several 
reasons.  

First, it is impossible to actually determine what a 
physician told the Veteran and the context in which any such 
communication took place.  For example, a question from the 
Veteran as to whether he had neurological damage during the 
surgery could certainly elicit a response that such was 
"possible", in contrast to a thought out opinion as to why 
he had his symptoms.  Similarly, a report that Teflon should 
not have been used is taken out of context and says nothing 
of other possibilities for why a clot formed or whether the 
clot formation actually resulted in additional disability.  

Second, Dr. R.W.L.s report of what the Veteran told him is 
stated with the word "speculative" which tends to show that 
there was no likelihood associated with any such report.  

Finally, the last statement by the Veteran, that physicians 
told him that all VA doctors rush to surgery, tends to show 
that the Veteran reports physicians' statements in support of 
his claims where such statements were clearly made casually 
or are the product of unsupported bias.  This all tends to 
show that little confidence should be placed in the reports 
from the Veteran as to what medical professionals have told 
him about his VA surgical treatment with regard to any 
vascular disease existing after the surgeries or any back 
symptoms.  Therefore, the Board finds the statements to be of 
little probative value.  

In June 1999, the Veteran was hospitalized for eight days at 
Sacred Heart Hospital.  "P.R.B.," M.D. wrote that the 
Veteran had been admitted for evaluation of right lower 
extremity pain.  He reported a prior history of aortofemoral 
bypass following a femoral popliteal bypass one or two days 
earlier, some four or five years ago.  Dr. P.R.B. stated that 
the Veteran had come to his office following failure of the 
femoral popliteal bypass, for revascularization.  There is no 
statement indicating additional disability suffered by the 
Veteran as the result of VA treatment so this evidence does 
not provide evidence relevant to the determinative question 
in this case.   

In the years since that 1999 surgery the Veteran was treated 
for complaints of low back, hip, and leg pain which 
clinicians referred to as musculo-skeletal origin, not 
vascular origin.  He was also treated for lower extremity 
vascular disease.  For example, July 2004 VA treatment notes 
document that the Veteran was status post nine surgeries of 
his right lower extremity for revascularization procedures, 
most recently in 1999.  

Pursuant to the May 2007 remand from the Board, VA afforded 
the Veteran an examination to determine if he suffered from 
additional disability involving peripheral vascular disease 
with right foot pain or additional disability of the lumbar 
spine as the result of VA surgical treatment.  The examiner 
recorded pertinent surgical history of September 1993 right 
femoropopliteal bypass with subsequent graft clot, February 
1994 right iliobifemoropopliteal bypass, 
aortiobifemoropopliteal bypass left upper and lower extremity 
vein auto graft to right lower extremity, and 1999 
aortobefempop redo.  He also recorded the history to the 
current time of the Veteran's peripheral vascular disease of 
the lower extremities and back pain reported by the Veteran 
as existing since the October 1994 surgery.  

The examiner conducted a physical examination and listed 
findings, including from relevant diagnostic tests.  He 
provided diagnoses of bilateral lower extremity peripheral 
artery disease right greater than left, with Plavix therapy; 
and lumbar osteoarthritis not caused or related to the 
peripheral artery disease or the treatment for the peripheral 
artery disease.  He stated that there was no new disability 
as a result of VA surgery for the Veteran's lower extremity 
vascular disease.  

The examiner also provided a rationale for his conclusion 
which the Board finds persuasive.  He stated that the Veteran 
had suffered from vascular disease for many years and that 
arteriosclerosis progresses at varying rates in individuals 
and is not predictable in individuals.  As to the 
osteoarthritis, the physician explained that osteoarthritis 
is caused by the combined mechanical forces of a lifetime, 
natural aging, and body habitus.  He went on to explain that 
the preponderance of medical evidence does not support any 
vascular surgery as a proximate cause of osteoarthritis.  

These facts show that the examiner relied on sufficient facts 
and data, including the Veteran's past surgical and medical 
history, interview with the Veteran, and physical examination 
results and diagnostic test results.  There is no reason to 
believe that the physician did not reliably apply reliable 
medical principles to the facts and data.  The Board finds 
that he provided a logical explanation for his conclusion 
that VA surgical treatment did not cause any additional 
disability, either of the Veteran's vascular disease or his 
orthopedic problems which give rise to his back and hip pain.  
The examination is therefore adequate and the Board finds the 
examination to be probative evidence against the Veteran's 
claims.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  

The Board has considered the Veteran's opinion as to the 
cause of his low back symptoms and his peripheral vascular 
disease progression.  He bases his opinion on what he has 
perceived as the onset of his back symptoms and the worsening 
of his vascular disease and need for repeated surgeries and 
other treatment.  This is evidence favorable to his claims.  

That being said, the Board finds that the June 2009 VA 
examination report, which is evidence unfavorable to his 
claims, to be the most probative evidence of record and that 
this report outweighs the evidence favorable to his claims.  
This report is consistent with the other evidence of record 
and, the opinion rendered was provided directly from a 
medical professional, is unequivocal in its conclusions, and 
is supported by clear rationale.  This is in contrast to the 
favorable evidence which consists of the Veterans' opinion 
based on subjective experience which is interpretable in many 
ways, and his reports as to what medical professionals 
speculated or stated in an apparently casual context.  

As between the Veteran's opinion and the opinion rendered in 
the June 2009 report, the Board finds that the superior 
knowledge and experience of the medical professional as to 
the cause of the Veteran's disabilities and the effect of VA 
treatment deserving of greater weight that the Veteran's 
opinion and his reports of what he was told by other medical 
professionals.  As the evidence unfavorable to his claims 
outweighs the evidence favorable to his claims, the appeal 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As to claims 
to establish disability compensation this notice must 
generally address the downstream elements of disability 
rating and effective date.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in August 2003 and June 2007.  Those letters 
informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
in obtaining evidence.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  That 
unfavorable decision occurred prior to enactment of the VCAA.  
The notice letters referred to above however provided the 
Veteran with the required notice and he has had sufficient 
time and opportunity to participate meaningfully in the 
development of his claim since that time.  Furthermore, the 
RO readjudicated his claims since the notice was sent, 
specifically by issuance of supplemental statements of the 
case in June 2009 and February 2010.  Hence any defect in the 
notice was cured.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  The Veteran 
has therefore not been prejudiced by the timing of the 
notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and records of the Veterans SSA disability claim and 
the Veteran has submitted records of treatment from private 
medical care providers.  Of record is an undated statement in 
which the Veteran lists several health care providers.  He 
provided no authorization for VA to obtain records from those 
providers and did not request that VA do so.  As stated 
above, the Veteran has been informed of his and VA's duty to 
assist and he was provided with VA forms to allow for release 
of the information to VA if he desired VA's assistance.  As 
he has not requested assistance in obtaining any such 
evidence VA has no duty to assist him in doing so.  The 
Veteran was afforded an adequate VA medical examination June 
2009, as discussed in the substantive section of the instant 
decision.
 
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


